Citation Nr: 1708402	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include lumbosacral strain (claimed as nagging lower back pain).
 
2.  Entitlement to service connection for a right knee disability, to include retropatellar pain syndrome of the right knee (claimed as bilateral knee condition).

3.  Entitlement to service connection for a left knee disability, to include retropatellar pain syndrome, left knee (claimed as bilateral knee condition). 

 
REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel P. Barrett, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Veteran served on active duty from June 1963 until December 1969, to include combat service in the Republic of Vietnam (Vietnam).
 
This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of this appeal has since been transferred to the RO in Honolulu, Hawaii.

A hearing was held with a Decision Review Officer (DRO) at the RO in Honolulu, Hawaii, and in September 2016, the Veteran testified before the undersigned Veterans Law Judge.

The Board has recharacterized the Veteran's claims of entitlement to service connection for "lumbosacral strain" and "retropatellar pain syndrome" as claims of entitlement to service connection for lumbar spine disability and bilateral knee disability, as reflected on the title page.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Although the Board regrets the delay, a remand of the Veteran's claims is necessary to ensure the due process is followed and that there is a complete record upon which to decide the appeal.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  Specifically, a remand is necessary to obtain adequate medical opinions and pertinent treatment records.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran maintains that his back and bilateral knee disorders are related to his active military service.  Of record are diagnoses of discogenic pain of the lumbar spine L-4/L-5/S-1, degenerative instability at L-3/L-4, and sacroiliac subluxation complex.  Diagnoses of bilateral retropatellar pain syndrome have also been made.

The Veteran served in the Republic of Vietnam between 1963 and 1969.  He maintains that he sustained his disabilities as a result of combat and Special Forces Training, to include carrying heavy rug sacks, patrolling in the jungle, and multiple parachute jumps, including a bad landing on one occasion.  The Veteran's awards include a Bronze Service Medal with a "V" Device, Combat Infantryman's Badge, Master Parachutist Badge, and Gallantry Cross with Bronze Star.  See DD Form 214 and July 1968 "Award of Bronze Star Medal for Heroism."  The Veteran's appellate contentions are consistent with the circumstances of his service; thus, the Board finds that the Veteran has competently and credibly reported that he injured his back and knees during combat.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2015).  In any event, the Veteran's service treatment records tend to support to his back contentions.  A February 1969 physical and radiographic report notes a finding of mild lipping of the dorsal spine with no compression.

A review of the record shows that the VA obtained medical opinions in July 2013 and April 2015.  However, neither of these VA medical opinions evaluate the February 1969 medical finding, nor did the reporting clinicians accept the Veteran's lay statements as credible evidence that he injured his back and knees during combat, as required.  See 38 U.S.C.A. 1154(b).  The Board also notes that it is unclear as to whether the Veteran's post service occupation as an insurance salesman manager was considered.  Accordingly, the Board finds that the July 2013 and April 2015 opinions are inadequate because they are based on an inaccurate factual premise, and additional opinions must be obtained on remand.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (finding that a physician's opinion based on an inaccurate factual premise is of little probative value).

In addition, the Board notes that a September 2016 medical assessment from Health Ventures (d/b/a Waipahu Chiropractic Clinic) indicates that the Veteran sought care for his back pain through a number of entities including Straub Clinic, an unspecified physical therapist, "Shiatsu Therapy," and an unspecified acupuncturist.  Further, during the Veteran's DRO hearing, he stated he had 71 chiropractic treatments over three years.  Finally, a March 2015 opinion from the West O'ahu Vet Center indicates that he has received treatment from that facility since 2012, but additional records from that facility have not been associated with the claims file.  At present, the Board lacks adequate medical records from these sources.  Thus, reasonable efforts must be made to obtain these records on remand.  38 U.S.C.A. § 5103A(b).

Additionally, all pertinent, outstanding VA treatment records should be associated with the claims file while on remand, to include records from VA TriWest Healthcare Alliance and any VA records that the clinician who examined the Veteran in July 2013 used to determine that the Veteran's retropatellar pain syndrome was diagnosed in the 1990s.
 
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide, or authorize VA to obtain, records of his treatment from the following providers: Straub Clinic, his physical therapists, "Shiatsu Therapy," and his acupuncturists.  In addition, ask the Veteran to provide, or to authorize VA to obtain, records of his pertinent post-service treatment by any other non-VA medical providers who have not yet been identified by the VA.  Associate these records with the claims file.  If these records are not available, include a note to that effect in the file.

2. Obtain all of the Veteran's outstanding VA records, to include records from VA TriWest Healthcare Alliance, the Vet Center, and records that the clinician who examined the Veteran in July 2013 used to determine that the Veteran's retropatellar pain syndrome was diagnosed in the 1990s.  Associate these records with the claims file.  If no additional records are available, include a note to that effect in the file.

3. After receiving evidence from each of these sources, or after concerted efforts to reach each entity have failed and been notated, obtain an opinion from a VA clinician regarding the likely etiology of the Veteran's lumbar spine and bilateral knee disabilities.  The claims file should be made available for review and the examination report should reflect that such review occurred.

Lumbar Spine Disabilities

Following review of the claims file the reporting clinician should note all of the Veteran's current lumbar spine disabilities, and for each identified disability, provide the following opinions:

Whether it is at least as likely as not any diagnosed lumbar spine disability (1) had its onset during service, (2) was caused or aggravated by service, (3) became manifest to a compensable degree within one year of his discharge from service (arthritis), or (4) is in any way related to his period of service.

In doing so, specifically address the mild lipping of the dorsal spine with no compression noted during his February 1969 physical in addition to his significant parachuting and combat history.

Bilateral Knee Disabilities

Following review of the claims file the reporting clinician should note all of the Veteran's current bilateral knee disabilities, and for each identified disability, provide the following opinions:

Whether it is at least as likely as not that any diagnosed knee disability (1) had its onset during service, (2) was caused or aggravated by service, (3) became manifest to a compensable degree within one year of his discharge from service (arthritis), or (4) is in any way related to his period of service.

In doing so, specifically address the July 2013 examiner's report that the Veteran was diagnosed with retropatellar pain syndrome in the 1990s in addition to his significant parachuting and combat history.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.)

A complete rationale for each opinion must be provided.  If the reporting clinician is unable to offer an opinion, it is essential that the clinician provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

In providing the requested opinions, the clinician should assume that the Veteran is credible with regard to his report of injuries he sustained in combat.

4. Ensure that the requested development has been completed and undertake any additional development as may become necessary, to include additional medical examinations if necessary.

5. Then readjudicate the issues on appeal.  If any benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



